HONORABLE DOUGLAS HARKIN
DISSENTS: He believes that the sentence should be increased by designating him as a DANGEROUS OFFENDER and would also increase the Persistent Felony Offender sentence by 10 years which should be a total of 40 years to serve as a Dangerous Offender. The Petitioner has demonstrated that he cannot be rehabilitated and he should be kept in prison for as long as possible.
We wish to thank Ed McLean, Deputy County Attorney from Missoula for appearing before the Sentence Review Board.
We also wish to thank John Smith of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.